Citation Nr: 1540988	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  05-33 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected sleep apnea and/or varicose veins and the medications taken therefor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1977 to November 1981.  He also had periods of service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a videoconference hearing before the Board in July 2015.  The Veteran did not show up for the hearing, has not given a reason for his absence, and has not requested that another hearing be scheduled.  As such, the Board deems his hearing request withdrawn.


FINDING OF FACT

ED was not shown in service, and the preponderance of the evidence fails to establish that the Veteran's diagnosed ED is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran asserts that he has erectile dysfunction as a direct result of his active service.  The Veteran's available service treatment records (STRs) are silent for treatment or a diagnosis of erectile dysfunction, or any of the episodes of erectile dysfunction which the Veteran has reported.  There is no evidence that the Veteran sought treatment for erectile dysfunction in service.  As such, the Board finds the Veteran did not have erectile dysfunction in service. 

The Veteran's VA medical treatment records show that the problem was noted on the list of issues, but the records show no specific treatment for the issue until May 2010, when he Veteran expressed an interest in medical treatment.  The physician noted that this was the Veteran's first visit to the urology clinic for this issue, and that the Veteran's ED was multifactorial, and the Veteran's smoking, uncontrolled blood sugar, and complications of hyperglycemia impacted it.  

A June 2, 2010, urology note showed that the Veteran's ED was likely secondary to his non-service related/connected diabetes, tobacco abuse, and hypertension which, it is important for the Veteran to understand, provides highly probative evidence against this claim.  

Private treatment records show that the Veteran complained of erectile dysfunction in December 1983.  The Veteran reported to his physician that the issue has been going on "for the past six months" and has happened "on several occasions."  In January 1984, the physician noted that on "closer questioning the patient has quite a bit of performance anxiety and some premature ejaculation [.]"  The Veteran was counseled on methods to remedy his ED.  Treatment records show no other ED complaints.  

The record shows that there is no continuity of symptomatology in the instant case.  The Board observes that the Veteran, based on the existing STRs, was never diagnosed or complained of ED in active service.  He first complained of the issue in December 1983, and stated that happened "on several occasions" in the six months prior. This would put the beginning of the Veteran's ED around June 1982, almost two years after he was released from active service.  He filed a claim for ED in March 2008, almost 17 years after separation from service.  The record shows that he did not seek or receive medical treatment for ED between 1984 and 2006.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board finds that there is no evidence of ED shown in-service.  The evidence of record also does not support the Veteran's contention that he has suffered a continuity of symptomatology since separation from active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current ED and his active service, or ED and any of his current service-connected disabilities. 

To that end, the Veteran underwent a VA examination in July 2011.  The Veteran reported to the examiner that he has had ongoing ED issues since 1992, and that he had "periodic symptoms of ED" since the 1970s.  The examiner opined that the most likely etiology of the Veteran's ED was multifactorial and consisted of diabetes mellitus, depression and the medication for depression, hyperlipidemia, obesity, and cigarette smoking.  The examiner opined that it was less likely as not that the Veteran's ED was secondary to his service-connected sleep apnea or varicose veins, as no links are found in medical literature.  The examiner summed up that the Veteran had a history of diabetes, hypertension, hyperlipidemia, and depression, and had low testosterone levels, all of which, including the medications he took for said conditions, contributed to his ED.

The Board acknowledges that the Veteran claims his ED is etiologically related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  Lathan v. Brown, 7 Vet. App. 359 (1995).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

The medical opinions which exist in this case do not support Veteran's contentions.  The July 2011 examiner, and VA physicians, opined that the Veteran's ED was multifactorial and most likely the result of several non-service connected disorders.  The examiner and the physicians have all opined that the Veteran's ED was the result of diabetes mellitus, depression, hyperlipidemia, obesity, cigarette smoking, low testosterone, and the medications the Veteran took for his non-service connected conditions.   

Here, the Board reiterates that no medical opinion exists which would support the Veteran's contentions that his ED is somehow related to his active service, or to his service-connected disabilities (sleep apnea and varicose veins).  While the Veteran may, or may not, have problems maintaining an erection in active service on several occasions, as he reported, the medical evidence, as a whole, stands against the proposition that any of these problems are as least as likely as not related to his current ED.  In sum, the probative evidence of record does not etiologically link the Veteran's current ED to his service or any incident therein.

For all of the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ED, to include as secondary to service-connected sleep apnea and/or varicose veins.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Accordingly, the claim is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with a VA examination for his claim.  Upon review of this examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board here notes the some of the Veteran's STRs are missing, and that only partial STRs, are in his claims file.  See December 2006 VA Formal Finding on the Unavailability of Service Medical Records.  In cases where the Veteran's STRs (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained, or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In the aforementioned December 2006 memorandum, the RO documented that it exhausted all efforts to obtain the needed documentation after contacting the Veteran, a Personnel Information Exchange System (PIES) request to the U.S. Army Reserve Personnel Command (AR-PERSCOM), and the National Personnel Records Center (NPRC).  Having reviewed the record evidence, the Board finds that it is reasonably certain that some of the Veteran's STRs have been lost, and further efforts to attempt to obtain them would be futile.

The RO associated with the claims file the Veteran's available STRs, service personnel records (SPRs), VA and private treatment records, and SSA records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for erectile dysfunction is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


